Citation Nr: 1822005	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for chronic prostatitis.

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to service connection for a right inguinal hernia.

4.  Entitlement to service connection for right elbow arthritis.

5.  Entitlement to service connection for left elbow arthritis.

6.  Entitlement to service connection for right knee arthritis.

7.  Entitlement to service connection for left knee arthritis.

8.  Entitlement to service connection for bilateral eye disability, to include myasthenia gravis, ptosis myogenic, strabismus, exophoria, diplopia, and hypertropia.

REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from July 1984 to October 2007.  The Veteran is a Gulf War Era Veteran.  The Veteran also served during Peace Time.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

Although initially issues on appeal, in an October 2017 rating decision, the RO granted service connection for a left inguinal hernia status-post repair with a noncompensable rating and service connection for a ventral hernia status post repair with a noncompensable rating, both effective January 28, 2010.  As the requested relief was granted on these issues, they are no longer on appeal before the Board.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2018.  A transcript of the hearing is associated with the claims file.

The Board notes that there were additional medical records received after the last Supplemental Statement of the Case, dated October 2017.  A signed waiver was submitted and is associated with the file.  Therefore, this matter is properly before the Board.

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of right elbow arthritis, left elbow arthritis, right knee arthritis, left knee arthritis, and bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  While on the record at the January 2018 hearing, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to service connection for chronic prostatitis.

2.  While on the record at the January 2018 hearing, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to service connection for dermatitis.

3.  While on the record at the January 2018 hearing, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to service connection for a right inguinal hernia.






CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for chronic prostatitis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for dermatitis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for the withdrawal of the issue of entitlement to service connection for a right inguinal hernia have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over a claim where there is a question of fact or law in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104 (2012).  An appeal may be withdrawn by the Veteran or by his authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2017).  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3) (2017).

In January 2018, the Veteran's representative submitted a verbal statement on the record at the hearing before the undersigned that the Veteran wished to withdraw the issues of entitlement to service connection for chronic prostatitis, dermatitis, and right inguinal hernia.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.




ORDER

The appeal seeking entitlement to service connection for chronic prostatitis is dismissed.

The appeal seeking entitlement to service connection for dermatitis is dismissed.

The appeal seeking entitlement to service connection for a right inguinal hernia is dismissed.


REMAND

The Board next turns its attention to the Veteran's claims for entitlement to service connection for right elbow arthritis, left elbow arthritis, right knee arthritis, left knee arthritis, and an eye disability, to include myasthenia gravis, ptosis myogenic, strabismus, exophoria, diplopia, and right eye hypertropia.  Although the Board sincerely regrets the delay that this may cause, further development is required prior to adjudicating these claims.

The VA must provide an examination when the evidence shows: (1) A current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease; and (4) insufficient competent evidence of record for the VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board first addresses the Veteran's claim for service connection for right and left elbow arthritis.

The Board has considered the required elements in consideration of the Veteran's claim for service connection for right and left elbow arthritis.  With regard to the first element, the Veteran has been found to have bilateral elbow contractures during the period on appeal.  See VA Treatment Records, dated July2013.  As to the second element, the Veteran was assessed with bilateral elbow contractures while in service.  See VA Treatment Records, dated February 2007.  However, the Board also notes that the Veteran reported to a provider that he, his mother, and his daughter all "walk funny and cannot extend their elbows fully."  See VA Treatment Records, dated June 2013.  There is no diagnosed reason for the Veteran's contractures and no evidence of an x-ray for the positive diagnosis of arthritis.  

There is insufficient competent evidence of record for the VA to make a decision regarding service connection in this case.  There is no objective evidence to determine the diagnosis of arthritis, or lack thereof.  Moreover, there is no opinion regarding the exact nature of the Veteran's right and left elbow disability, or the relationship to the Veteran's right and left elbow disability during the appellate period and service.  As such, the Veteran should be scheduled for an appropriate VA examination to assess the nature of, and whether a causal link exists to, his right and left elbow disabilities.

The Board next addresses the Veteran's claim for service connection for right and left knee arthritis.

The Board, initially, notes that the Veteran reported that he had had x-rays that demonstrated a diagnosis of arthritis of the knee.  See VA Treatment Records, dated July 2016.  However, a review of the record reveals that these x-rays have not been obtained and associated with the record.  VA has a duty to make reasonable efforts to obtain records not in the custody of a Federal department of agency and to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. §§ 3.159(c)(1)-(2) (2017).  As such, these medical records should be identified and obtained prior to adjudicating these claims.

The Board has considered the required elements in consideration of the Veteran's claim of service connection for right and left knee arthritis.  With regard to the first element, the Veteran has a history of bilateral knee pain, seeking treatment from a physical therapist since retirement from active service.  See VA Treatment Records, dated August 2016, September 2016.  The evidence also shows that the Veteran fell on his knees during service.  See Service Treatment Records, dated July 1989.  

There is insufficient competent evidence of record for the VA to make a decision regarding service connection in this case.  There is no specific diagnosis, based upon radiographic evidence, that the Veteran has arthritis in the right and/or left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  There is no opinion regarding the relationship of the Veteran's right and left knee disabilities during the appellate period to his service.  As such, the Veteran should be scheduled for an appropriate VA examination to assess whether a causal link exists to his left and right knee disabilities.

The Board next seeks to address the Veteran's claim for service connection for an eye disability, to include myasthenia gravis, ptosis myogenic, strabismus, exophoria, diplopia, and hypertropia.

The Board has considered the required elements in consideration of the Veteran's claim for service connection for a bilateral eye disability.  With regard to the first element, the Veteran reported that he has had an eye problem since service, and that progressive lenses to train his vision have been recommended.  See Hearing Transcript, dated January 2018; Form 9, dated July 2014.

With regard to the second element, the Veteran was seen for diplopia and other visual disturbances while in-service.  See Service Treatment Records, dated August 2002, April 2003.  However, the Board also notes that, prior to service, the Veteran had a right eye injury, notably a pencil being thrown into his eye.  See Service Treatment Records, dated July 1999.

There is insufficient competent evidence of record for the VA to make a decision regarding service connection in this case.  As such, the Veteran should be scheduled for an appropriate VA examination to assess whether a causal link exists to his eye disability.




Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records and outstanding private treatment records, with all necessary assistance from the Veteran.
	
All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  The inability to obtain any sought after records should also be noted in the file.

2.  Obtain an appropriate VA examination for the Veteran's bilateral elbows and bilateral knees from an appropriate medical professional.  The electronic claims file must be made available to and reviewed by the examiner, and this review should be noted in the claims file.  The examiner should conduct any required radiological examinations, to include x-rays.

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

A)  What, if any, specific diagnosis is/diagnoses are found concerning the Veteran's elbows, either unilaterally or bilaterally?

B)  Is it as likely as not (a fifty percent probability or greater) that the Veteran's elbow disability/disabilities, to include arthritis, was/were caused by the Veteran's active service?

C)  What, if any, specific diagnosis is/diagnoses are found concerning the Veteran's knees, either unilaterally or bilaterally?

D)  Is it as likely as not (a fifty percent probability or greater) that the Veteran's knee disability/disabilities, to include arthritis, was/were caused by the Veteran's active service, to include the fall on his knees in July 1989?

A complete rationale must be provided for all opinions offered.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

	If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki,  (2010).

	The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Obtain an appropriate VA examination for the Veteran's eyes from an appropriate medical professional.  The electronic claims file must be made available to and reviewed by the examiner, and this review should be noted in the report.  

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

A)  What, if any, specific diagnosis is/diagnoses are found concerning the Veteran's eyes, either unilaterally or bilaterally?

B)  Did the Veteran's eye disability/disabilities clearly and unmistakably (undebatable based upon evidence that cannot be misinterpreted and misunderstood) exist prior to the Veteran's entrance into active duty?

C)  If the Veteran's eye disability is/disabilities are found to have clearly and unmistakably preexisted service, is there clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) evidence that the preexisting eye disability/disabilities did not permanently increase in severity as a result of service?

D)  If the eye disability is/disabilities are not found to have clearly and unmistakably existed prior to the Veteran's entrance onto active duty, then is it as likely as not (a fifty percent probability or greater) that the Veteran's eye disability was/disabilities were caused by the Veteran's active service, to include the complaints of diplopia while in-service?

A complete rationale must be provided for all opinions offered.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

	If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki,  (2010).

	The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


